IN THE SUPREME COURT OF THE STATE OF NEVADA


                WILLIE LEE JEFFERSON,                                    No. 83285
                                  Appellant,
                              vs.                                               FILE
                THE STATE OF NEVADA
                DEPARTMENT OF CORRECTIONS,                                      AUG 1    L   2021
                                  Res • ondent.                                          A. BROWN
                                                                                        PROM
                                                                           BY
                                                                                 DEPUTY CLERK
                                      ORDER DISMISSING APPEAL

                            This is a pro se appeal from an order denying a motion to set
                aside or quash a default, denying a motion to strike an opposition, and an
                order denying a motion for entry of a default judgment. Seventh Judicial
                District Court, White Pine County; Steve L. Dobrescu, Judge.
                            Review of the docurnents submitted to this court pursuant to
                NRAP 3(g) reveals a jurisdictional defect. Specifically, the orders identified
                are not appealable orders. This court has jurisdiction to consider an appeal
                only when the appeal is authorized by statute or court rule. Taylor Constr.
                Go. v. Hilton. Hotels, 100 Nev. 207, 678 P.2d 1152 (1984). No statute or court
                rule provides for an appeal from the instant interlocutory orders, and the
                district court has not entered a final written judgment adjudicating all the
                rights and liabilities of all the parties. Lee v. GNLV Corp., 116 Nev. 424,
                996 P.2d 416 (2000). This court lacks jurisdiction and
                            ORDERS this appeal DISMISSED.




                                        Parraguirre


                     Ai; $C4-0              j.               ki•LeAD                         , J.
SUPREME COURT   Stiglich                                   Silver
     OF
   NEVADA

  I447A
                                                                                2.1- 7,74431
                cc:   Hon. Steve L. Dobrescu, District Judge
                      Willie Lee Jefferson
                      Attorney General/Carson City
                      White Pine County Clerk




SUPREME COURT
     OF
   NEVADA


                                                    2